Exhibit 10.3

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 20th day of June, 2011, by and between SILICON VALLEY BANK
(“Bank”) and SEQUENOM, INC., a Delaware corporation and SEQUENOM CENTER FOR
MOLECULAR MEDICINE, LLC, a Michigan limited liability company (each a “Borrower”
and collectively, “Borrowers”).

RECITALS

A. Bank and Borrowers have entered into that certain Loan and Security Agreement
dated as of May 31, 2011 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrowers for the purposes permitted in the Loan
Agreement.

C. Borrowers have requested that Bank amend the Loan Agreement to (i) remove the
requirement for a share pledge with respect to Sequenom Inc.’s German
subsidiary, and (ii) make certain other revisions to the Loan Agreement as more
fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 All references in the Loan Agreement to “Sequenom Germany” and “Sequenom
GmbH Share Pledge Documents” hereby are deleted in their entireties.

2.2 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(a) of
the Loan Agreement hereby is amended in its entirety and replaced with the
following:



--------------------------------------------------------------------------------

“(a) Borrowing Base Reports. Within thirty (30) days after the last day of each
month, (i) aged listings of domestic accounts receivable and accounts payable
(by invoice date) (the “Borrowing Base Reports”);”

2.3 Section 6.12 (Post-Close Deliverables). Section 6.12 of the Loan Agreement
hereby is amended in its entirety and replaced with the following:

“6.12 Post-Close Deliverables. Within forty-five (45) days of the Effective
Date, the following (i) Control Agreements with respect to each domestic
Collateral Account; (ii) an Access and Waiver Agreement (or similar) in favor of
Bank with respect to Parent’s San Diego, California leased location; and (iii) a
bailee letter agreement (or similar) with respect to Sequenom Center’s Grand
Rapids, Michigan location; all in form and content reasonably acceptable to
Bank.”

2.4 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement hereby are amended
in their entireties and replaced with the following:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to a Borrower.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any note, or notes or guaranties executed by a Borrower, and any other present
or future agreement between a Borrower and/or for the benefit of Bank in
connection with this Agreement, all as amended, restated, or otherwise modified.

2.4.1 Section 13 (Definitions). Clauses (c) and (d) of the defined term
“Eligible Accounts” in Section 13 of the Loan Agreement hereby are amended in
their entireties and replaced with the following:

“(c) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States or Canada unless such Accounts are
otherwise Eligible Accounts and (i) covered in full by credit insurance
satisfactory to Bank, less any deductible, (ii) supported by letter(s) of credit
acceptable to Bank, (iii) supported by a guaranty from the Export-Import Bank of
the United States, or (iv) that Bank otherwise approves of in writing
(collectively, “Eligible Foreign Accounts”); provided, however, that Advances on
account of Eligible Foreign Accounts shall not exceed an aggregate amount of
Four Million Dollars ($4,000,000), after conversion to U.S. Dollars;

(d) Accounts billed and/or payable outside of the United States;”

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or

 

2



--------------------------------------------------------------------------------

condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Bank may now have or may have in the future under or in connection with
any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
each Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

3



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto, and
Borrowers’ payment of all Bank expenses incurred through the date of this
Amendment.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

   

BORROWERS

   

SILICON VALLEY BANK

   

SEQUENOM, INC.

By:

 

/s/ Derek R. Brunelle         

   

By:

 

/s/ Paul V. Maier         

Name:

 

Derek R. Brunelle

   

Name:

 

Paul V. Maier

Title:

 

Deal Team Leader

   

Title:

 

CFO

             

SEQUENOM CENTER FOR

MOLECULAR MEDICINE, LLC

             

By:

 

/s/ Paul V. Maier

     

Name:

 

Paul V. Maier

     

Title:

 

President

[Signature Page to First Amendment to Loan and Security Agreement]